Title: Abigail Adams to James Lovell, 24 May 1780
From: Adams, Abigail
To: Lovell, James



Dear Sir
Braintree, 24 May 1780

Your favour of May the Second came last Evening to Hand, and is the only line received from you since the 21 of March. Former puntiality leads me to fear the miscarriage of my Letters, but a multiplicity of publick avocations may easily account for omissions where nothing very important calld for a reply.
In Letters from Paris received by the Marquis, Mr. Adams requests me to write you upon the Subject of remittances and that he shall be in trouble unless supplied in that way, or receives orders to draw upon you know whom, he says. You will not I trust be unmindful of him. Shall not fail to acknowledge any care or attention that you may take with regard to his former accounts.
When I requested you to negotiate an exchange for me, it was only 35 for one. The day that the resolutions of congress respecting exchange &c. was known here, it rose to 50 to 60 to 70 even up to 90, and has ever since been fluctuating in that manner. The 7 Labours of Hercules were not more difficult and complicated than the Subject of Finance. Congress are censured yet no one sees how the Evil can be easily cured tho every one is for administering a remedy.

When ever any thing respecting our publick affairs occurs which may be communicated, you will be so kind as to indulge in that way your Friend & Humble Servant,
Portia


We have had a strange Phenomena in the Natural World. On fryday the 19 of May the Sun rose with a thick smoaky atmosphere indicating dry weather which we had for ten days before. Soon after 8 oclock in morning the sun shut in and it rained half an hour, after that there arose Light Luminous clouds from the north west, the wind at south west. They gradually spread over the hemisphere till such a darkness took place as appears in a total Eclipse. By Eleven oclock candles were light up in every House, the cattle retired to the Barns, the fouls to roost and the frogs croaked. The greatest darkness was about one oclock. It was 3 before the Sky assumed its usual look. The Luminous clouds dissapeard, and it raind gently for an hour or two. About 8 oclock in the Evening almost Instantainously the Heavens were covered with Egyptian Darkness, objects the nearest to you could not be discerned tho the Moon was at her full. It continued till 12 at Night and then dissapeard without either wind or rain. The clouds passt of to the south and east.—I have given you only my own observations. I hope some of our Philosophical Geniousess will endeavour to investigate so unusual an appearence. It is matter of great consternation to many. It was the most solemn appearence my Eyes ever beheld but the Philosophical Eye can look through and trust the Ruler of the Sky.

